Citation Nr: 1307855	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-22 137	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of a cervical spine injury to include right upper extremity weakness and paresthesia. 

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a right wrist and arm disability. 

3.  Whether new and material evidence has been presented to reopen the claim of service connection for a left knee disability.

4.  Entitlement to service connection for a psychiatric disorder to include schizophrenia. 
REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney

WITNESS AT HEARING ON APPEAL
The Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from August 1990 to October 1990. 

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  In September 2011 the Board remanded the case for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After the supplemental statement of the case was issued in September 2012, the Veteran identified additional VA records pertinent to the claims. 







As VA will make as many requests as are necessary to obtain relevant VA records, unless the records do not exist or further attempts to obtain the records would be futile, further development is needed.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Request VA records from the Audie L. Murphy VA Medical Center, Frank Tejeda VA Outpatient Clinic; and Balcones Heights VA Outpatient Clinic.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e). 

2.  After the above development is completed, adjudicate the claims, considering the additional evidence.   If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 1999).












The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



